O’CONNOR,
Justice, dissents from denial of En Banc Review.
I dissent from the panel’s resolution of point of error one. The Texas Rules Civil of Procedure regarding discovery apply to juvenile court proceedings. In re R.H., 905 S.W.2d 726 (Tex.App.—San Antonio 1995, no writ). I believe the discovery rules apply in adjudication as well as transfer proceedings.
The panel opinion admits the civil discovery rules apply in juvenile proceedings, but finds good cause to excuse the application of sanctions for failure to abide by the rules. The panel even admits that the purpose of the civil discovery rules is to prevent trial by ambush. The panel opinion dismisses trial by ambush as a concern in juvenile eases because the appellant had access to the *392State’s file. The panel opinion states “as a general rule, [the open file policy is] sufficient to prevent [trial by ambush].”
In civil eases, if properly requested by interrogatories, a party is entitled to receive a written, verified list of the witnesses who have knowledge of relevant facts. When properly requested, a party can rely on proper and timely disclosure, and if no disclosure is made, the party can count on the court excluding the witness from trial. The only exception to this rule of exclusion is for the party who did not comply with discovery to show “good cause” for failure to provide the information. In other civil cases, we do not engage in the analysis the panel undertakes here — we do not examine the record to determine if the complaining party knew about the witness.1
The “open file” policy is not a substitute for discovery. There are no controls on the “open file.” In the criminal courts, the defendant is not entitled to a copy of the file; the defendant is only entitled to examine the file and take notes. The State can add to or subtract from the file after the defendant sees it. To ensure that it knows what information is in the file, the defendant would have to make daily or weekly trips to the district attorney’s office just to cheek the file.
By requiring written responses to discovery according to the Texas Rules of Civil Procedure, the juvenile would receive actual copies of whatever materials the juvenile is entitled. When the juvenile requests the names of witnesses, the State would be required to write down the list of witnesses, verify the list by affidavit, give them to the juvenile, and file a copy with the court. If the State located additional witnesses, the State would have the burden to supplement its discovery responses.
The panel opinion dismisses all of these concerns.
Appellant argues .... that an open file policy is no substitute for answering interrogatories asking for those witnesses with relevant evidence. Appellant asserted possible scenarios where the State’s open file might be voluminous presenting great difficulty in ferreting out relevant witnesses. Appellant also spoke of the hardship of having to go to the District Attorney’s Office and make notes from the State’s files. We are not persuaded by appellant’s arguments.
What is most telling about the panel’s analysis, the panel states that, “Nothing in the record shows that the open file policy was not an adequate vehicle in this case for avoiding trial by ambush.” The panel misplaces the burden. When there is an exception to the application of the rule, it is the party asking for the exception who must show the grounds for the exception. Here, the State did not show the open file policy was adequate.
The panel opinion holds that the open file policy is sufficient to show “good cause” for not answering the interrogatories. The State did not file objections to the discovery request; the State simply refused to respond to the requests. At the hearing on the motion to exclude, the assistant district attorney stated: “[I]t’s the position of the State, and we feel quite adamant about it, that the Rules of Civil Procedure, as regards to discovery, do not apply to transfer hearings.” The assistant argued that the civil discovery rules conflict with Tex.Fam.Code § 54.02(e).
The panel opinion holds that section 54.02(e) is in conflict with the rules of discovery because it requires the State to provide defense counsel with access to all written matter to be considered by the court “only” one day before the transfer decision. That is not what section 54.02(e) provides. Section 54.02(e) provides that the information must be provided to the juvenile “at least one day” before the transfer proceeding. Section 54.02(e) does not include the word “only.” There is no conflict. Even when the juvenile does not make a request for information, the State is required to provide the information *393“at least one day” before the transfer proceeding. That does not exclude the possibility that the juvenile may request the information through discovery and be entitled to receive it before that deadline.
There is no support even under criminal law for the panel to hold the open file policy is a substitute for discovery. The Court of Criminal Appeals recently addressed the district attorney’s “open file” policy as it relates to a request under Tex.R.CRIM.Evid. 404(b). In Buchanan v. State, 911 S.W.2d 11 (Tex.Crim.App.1995), the Court held that a request for notice of the State’s intent to use extraneous evidence of other crimes, wrongs, or acts was not satisfied by the State’s open file policy. The Court said:
We cannot conclude that the mere opening of its file containing an offense report detailing the extraneous evidence satisfies the requirement of giving notice “of intent to introduce” such evidence.
This appellant is facing the charge of capital murder. There is no reason that in a case as serious as this, we should dilute the governing rules of procedure.2
Joined by HUTSON-DUNN, and ANDELL, JJ.

. The only exception the Supreme Court has created is for a parly who is not listed. Smith v. Southwest Feed Yards, 835 S.W.2d 89 (Tex.1992). Yet, even for a party, it is not automatic. In Smith, the Supreme Court said that before a party who was not identified as a person with knowledge of the facts may testify, the record must show (1) the identity of the party-witness was certain and (2) the party’s knowledge of relevant facts was communicated to the other party through pleadings and other response to discovery at least 30 days before trial. Id. at 97.


. I recognize that the legislature changed discovery in juvenile cases in the 1995 session. See panel opinion, op. p. 389 n. 1. That provision was not in effect at the time of this case and is not in effect at the time of this opinion. We should follow the law as it is presently written.